NAKASHIMA CHING LLC
Attorneys at Law

DAVID A. NAKASHIMA        2064
RYAN B. KASTEN            10395
737 Bishop Street, Suite 2090
Honolulu, Hawai`i 96813
Telephone: (808) 784-2090
Facsimile: (808) 784-2091
E-mail: dan@nchilaw.com
        rbk@nchilaw.com

Attorneys for Plaintiff
TERA RESOURCE CO., LTD.

                IN THE UNITED STATES BANKRUPTCY COURT

                        FOR THE DISTRICT OF HAWAI`I

 In re                                   Case No. 16-00636
                                         (Chapter 11)
 CUZCO DEVELOPMENT U.S.A.,
 LLC,

                 Reorganized Debtor.
                                         Adversary Pro. No. 17-90009

 TERA RESOURCE CO., LTD., for            NOTICE OF VOLUNTARY
 itself and in the Right of and for      DISMISSAL WITH PREJUDICE;
 the Benefit of CUZCO                    CERTIFICATE OF SERVICE
 DEVELOPMENT KOREA, INC.
 and in the Right of and for the
 Benefit of CUZCO                        Judge: Hon. Robert J. Faris
 DEVELOPMENT U.S.A., LLC,

                 Plaintiff,

         vs.



{00054785;1} 1017-1
 U.S. Bankruptcy Court - Hawaii #17-90009 Dkt # 126 Filed 11/26/18 Page 1 of 3
 DONG WOO LEE, an individual;
 SOO KYUNG YANG, an
 individual; NEWCO, LLC, a
 Hawaii Limited Liability
 Company; JOHN DOES 1-10;
 JANE DOES 1-10; DOE
 PARTNERSHIPS 1-10; DOE
 CORPORATIONS 1-10 and DOE
 ENTITIES 1-10,

                 Defendants,

         and

 CUZCO DEVELOPMENT
 KOREA, INC.,

                 Defendant in
                 intervention,

         and

 CUZCO DEVELOPMENT U.S.A.,
 LLC,

                 Nominal
                 Defendant.




{00054785;1} 1017-1
 U.S. Bankruptcy Court - Hawaii #17-90009 Dkt # 126 Filed 11/26/18 Page 2 of 3
       NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

                PLEASE TAKE NOTICE that pursuant to Fed. R. Civ. P.

41(a)(1)(A)(i), made applicable to this adversary proceeding by Fed.

R. Bankr. P. 7041, Plaintiff TERA RESOURCE CO., LTD. ("Tera")

hereby dismisses with prejudice all claims set forth in the Third

Amended Verified Complaint filed May 15, 2018 [Dkt. 94] against

Defendants DONG WOO LEE; SOO KYUNG YANG; NEWCO, LLC;

Intervenor CUZCO DEVELOPMENT KOREA, INC.; and Nominal

Defendant CUZCO DEVELOPMENT U.S.A., LLC (collectively,

"Defendants").

                Defendants have not answered the Third Amended

Verified Complaint or filed a motion for summary judgment. In

addition, none of the claims in the Third Amended Verified

Complaint involves 11 U.S.C. § 727. No other claims or issues

remain in this adversary proceeding. Each party to bear its own

attorneys' fees and costs.

                DATED: Honolulu, Hawai`i, November 26, 2018.

                                     /s/ David A. Nakashima
                                    DAVID A. NAKASHIMA
                                    RYAN B. KASTEN
                                    Attorneys for Plaintiff
                                    TERA RESOURCE CO., LTD.


{00054785;1} 1017-1
 U.S. Bankruptcy Court - Hawaii #17-90009 Dkt # 126 Filed 11/26/18 Page 3 of 3
